DETAILED ACTION
This is an Office action based on application number 16/576,948 filed 20 September 2021, which claims priority to JP2018-179171 filed 25 September 2018. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka et al. (US Patent Application Publication No. US 2017/0158918 A1) (Jozuka) in view of Tanaka et al. (US Patent Application Publication No. US 2016/0017194 A1) (Tanaka) and Suzuki et al. (US Patent Application Publication No. US 2010/0099317 A1) (Suzuki).

Regarding instant claim 1, Jozuka discloses a pressure-sensitive adhesive sheet for portable electronics (Title).
	Jozuka further discloses that the PSA layer comprises, as its base polymer, an acrylic polymer and a rubber-based polymer together as the base polymer (paragraph [0055]). Jozuka further discloses that said acrylic polymer is formed from a starting alkyl(meth)acrylate monomer of the formula:

    PNG
    media_image1.png
    37
    403
    media_image1.png
    Greyscale

1 is inclusive of a methyl group and R2 is an acrylic alkyl group (paragraph [0058]), which is inclusive of the methyl methacrylate of the claim. Furthermore, the base polymer of an acrylic polymer and a rubber-based polymer is construed to be inclusive of the methyl methacrylate-modified rubber of the claim.
	Jozuka does not explicitly disclose that the pressure-sensitive adhesive is formed from a natural rubber-based pressure-sensitive adhesive, and that the pressure-sensitive adhesive layer includes biomass-derived carbons accounting for more than 50% of its total carbon content. Jozuka, further, does not explicitly disclose that the pressure-sensitive adhesive shows a specific dispersed length in a heat-resistant holding power test.
	However, Tanaka discloses a double-sided pressure-sensitive adhesive tape for fixing an electronic device component comprising a pressure-sensitive adhesive of any type so long as it has a biomass degree of 50% or more (paragraph [0019]) because a pressure-sensitive adhesive having such a high biomass is environmentally compatible or friendly to the global environment (paragraph [0020]) The biomass degree of Tanaka is construed to encompass the biomass-derived carbon amount recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tanaka further discloses that the pressure-sensitive adhesive includes any various adhesives including acrylic pressure-sensitive adhesives and natural rubber (paragraph [0022]), wherein natural rubber is preferred because it is a plant-derived raw material and the use of it can increase the biomass degree (paragraph [0039]).

	As to the displaced length in a heat-resistant holding power test, Jozuka in view of Tanaka is silent as to the explicit property. However, the scope of Jozuka in view of Tanaka encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would readily recognize that a substantially identical embodiment must have the same properties (i.e., the same displaced length in a heat-resistant power test). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Further, Suzuki discloses a pressure-sensitive adhesive composition comprising an acrylic-based polymer (paragraph [0010]). Suzuki discloses that said adhesive has a 
	Suzuki further discloses that the holding strength is measured at a temperature of 80ºC and measures the displaced distance of an adhesive sheet having a 500 g weight attached thereto after a period of 1 hour (paragraph [0162]). Suzuki discloses exemplary adhesives having a holding power strength of less than 1.0 mm (TABLE 4).
	Before the effective filing date of the invention, it would have been obvious to select an embodiment encompassed by Jozuka in view of Tanaka having a displaced length of less than 1.0 mm/60 minutes at 80ºC. The motivation for doing so, as disclosed by Suzuki would have been that such an adhesive has excellent adhesive properties with regards to high-temperature cohesiveness.
	Therefore, it would have been obvious to combine Suzuki and Tanaka with Jozuka to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Jozuka further discloses that from the standpoint of adhesive properties, the PSA layer comprises greater than 50% by weight of an acrylic polymer (paragraph [0056]). As Jozuka discloses that a polymer comprising the combination of an acrylic polymer and a rubber polymer is usable as the base polymer (paragraph [0055]), one of ordinary skill in the art would necessarily conclude that Jozuka encompasses an embodiment wherein the rubber content is less than 50% by weight; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 3, Jozuka further discloses that the pressure-sensitive adhesive comprises a crosslinking agent. (paragraph [0116]).

Regarding instant claim 4, Jozuka further discloses that the pressure-sensitive adhesive comprises a tackifier inclusive of rosin-based tackifier resins including unmodified rosins (raw rosins) such as gum rosin, wood rosin, and tall-oil rosin (paragraph [0098-0099]), which are tackifiers derived from plants.

Regarding instant claim 5, Jozuka further discloses that the amount of tackifier is not particularly limited, inclusive of 10 to 100 parts by weight of tackifier relative to 100 parts by weight of the base polymer (paragraph [0103]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 7, Jozuka further discloses that the PSA sheet has a PSA layer on each face of a film-like substrate (paragraph [0022]).

Regarding instant claim 8, Jozuka does not explicitly disclose the biomass content of the entire pressure-sensitive adhesive sheet.
	However, Tanaka discloses the double-sided pressure-sensitive adhesive sheet wherein the whole of the adhesive tape (including all components such as pressure-sensitive adhesive layer, support, and release liner) has a biomass degree of 25% or prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the pressure-sensitive adhesive sheet of Jozuka has the biomass content prescribed by Tanaka. The motivation for doing so would have been that such a construction is environmentally compatible and friendly to the global environment.
	Therefore, it would have been obvious to combine Tanaka with Jozuka to obtain the invention as specified by the instant claim.

Regarding instant claim 9, Jozuka discloses that the PSA sheet is used for fastening batters in portable electronics (paragraph [0131]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jozuka in view of Tanaka and Suzuki as applied to claim 1 above, and further in view of Okada et al. (US Patent Application Publication No. US 2014/0213716 A1) (Okada).

Regarding instant claim 6, Jozuka in view of Tanaka and Suzuki discloses a pressure-sensitive adhesive sheet comprising a composition comprised of a methyl methacrylate-modified natural rubber, as cited above. Jozuka further discloses that the 
	Jozuka in view of Tanaka and Suzuki does not explicitly disclose the specific peel strength of the pressure-sensitive adhesive composition.
	However, Okada discloses a double-faced PSA sheet used for fastening electric/electronic components (paragraph [0160]). Okada further discloses that the PSA composition exhibits excellent adhesive properties (e.g., adhesive strength) (paragraph [0017]). Okada further discloses that the PSA composition comprises two or more species of rubbery polymers inclusive of acrylic polymers and natural rubbers ([paragraph [0105]). Okada further discloses that the PSA sheet has a 180º peel strength of 10 N/20 mm or greater when measured by pressure-bonding the PSA sheet to a surface of a stainless steel plate (paragraph [0128]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive composition of Jozuka in view of Tanaka and Suzuki such that it has a 180º peel strength of 10 N/20 mm as prescribed by Okada. The motivation for doing so would have been that acrylic- and natural rubber-based pressure-sensitive adhesives having such a peel strength exhibit excellent adhesive properties when used for fastening electric/electronic components.
	Therefore, it would have been obvious to combine Okada with Jozuka in view of Tanaka and Suzuki to obtain the invention as specified by the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/07/2021et